Daggett, Ch. J.
The rejection of the evidence presents the question now to be considered and decided.
It will be recollected, that we are upon a question whether equity demands, that the money due from Barber should go to pay the debt of Heyer and Burdett to the Hartford Bank, I or should belong to the heirs of Garrit Heyer ? Is there any insurmountable objection to directing, that this debt j should belong to the heirs of Garrit Heyer ?
j In the construction of our statute respecting foreign attachments, the decisions have always been, that debts bona fide assigned should go to the assignees. Had Walter E. *418Heyer and Jacob Burdett held a bond, in their own names., against E. P. Barber, and had they assigned that bond to the heirs of Garrit Heyer, could it have been afterwards collected by them, or could the heirs have had a right to recover the amount of it, using the names of the obligees 1 As to this question, since the case of Winch v. Keeley, 1 Term Rep. 619. there can be no doubt.
But by no rule of law can the partnership property be taken or applied for the satisfaction of the separate debt of any one of the partners, to a greater amount than his interest in the partnership, after the payment of all the partnership debts. Lyndon v. Gorham & al. 1 Gallis. 367. Fisk & al. v. Herick & al. 6 Mass. Rep. 271. Fox & al. v. Hanbury & al. Cowp. 445. Church & al. v. Knox & al. 2 Conn. Rep. 514. Brewster & al. v. Hammet & al. 4 Conn. Rep. 540.
This leads to an inquiry, what interest had Walter E. Heyer and Jacob Burdett in this debt against Barber, or in the copartnership property of Heyers, Brimner Sf Burdett The answer mhst be, that if the evidence which was offered had been received, it might haye shewn, that they had none at all; for this, as the bill of exceptions finds, was its tendency.
But it is said, that the judgment stands in the way; for that it appears, that Barber owed Walter E. Heyer and Jacob Burdett, and not Heyers, Brimner ⅜ Burdett. But is there any thing more sacred, in this respect, in a judgment, than in a bond l It was decided in Massachusetts, that where it appeared, by the answer of the defendant in a trus tee process, that part of the bond belonged to others than himself, though nothing of the kind appeared on the face of the bond, that he should not be charged for such part. Willard v. Sturtevant & al. 7 Pick. 194.
But how is this judgment conclusive on these heirs ? Nei iher they, nor the legal representatives of Garrit Heyer, are parties to it. The plaintiffs in it did not even style themselves surviving partners; and had they so described themselves it would not have concluded these defendants. Sturges Beach & al. 1 Conn. Rep. 507.
This case, in its aspect on the heirs of Garrit Heyer, pre sents such an inequitable demand, that it cannot be sustainec It presents a claim to enforce a judgment against Barber for i *419debt due to Walter E. Heyer and Jacob Burdett, when it is very apparent, that had the eviden9e offered been admit- ■ ted, he did not owe them a cent, but the whole amount is due to the representatives of their deceased partner. I am, therefore, glad, that there is no insuperable objection to. doing justice in the cause, and to giving a direction to the debt to be paid where it is equitably due.
The judgment must, therefore, be reversed.
Peters, Bissell and Church, Js. were of the same opinion.
Williams, J. gave no opinion, being a stockholder of the Hartford Bank.
Judgment reversed.